Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 17, and 18 of U.S. Patent No. 10,944,748. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 overlap with, and are thus anticipated by, each of claims 1, 16, 17, and 18 of the ‘748 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Neal” (US 2014/0370847).

Regarding Claim 1:
A method, comprising: 
providing, with a first computer (Fig. 5, element 522; ¶0066, “To set up sponsorships, the exchange platform 522 may provide a secure web portal 532 to the sponsor devices 530”), a user interface for a content provider to select content to offer subscribers and to enter terms of subscriber offers (Fig. 7; ¶0066, “To set up sponsorships, the exchange platform 522 may provide a secure web portal 532 to the sponsor devices 530 … The secure web portal 532 may provide interfaces to the sponsor devices 530 for receiving information therefrom the define the various aspects of the sponsorships”; ¶0067, “For example, the interface may allow the sponsor to search for subscribers, groups of subscribers, and/or other sponsors and to select to whom the sponsorship may be made available. The interface may also allow the sponsor to define the rules of the sponsorship, such as whether the sponsorship sponsors content and/or connectivity, the information, if any, required from the subscribers to sign up for the sponsorship, and conditions, if any, for applying the sponsorship (e.g., time/location restrictions, content restrictions, partially or fully covering charges incurred by the subscribers, etc.)”); 
configuring, with the first computer (¶0072, “In an example, the subscriber portal 512 may be a web portal that authenticates and authorizes a subscriber to access information stored at the exchange platform 522 based on, for example, the subscriber's MDN, MSID, username, password, or other identifiers and credentials”), one or more second computers (Fig. 5, element 512; ¶0072, “Similarly to the sponsors, the subscribers may be able to access and sign up for sponsorships by way of interfaces provided by a subscriber portal 512. Although FIG. 5 illustrates a single subscriber portal, a plurality of subscriber portals 512 may be used”) to control delivery of the content, based at least in part on selection from the content provider of content to offer subscribers and terms of subscriber offers (Fig. 6B details a Subscriber Portal that provides subscribers with options of various sponsorship offers and terms of the offers as related to content delivery associated with that sponsor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Neal” (US 2014/0370847) in view of “Pack” (US 10122591).

Regarding Claim 2:
Neal teaches:
The method of claim 1, wherein the first computer is associated with an Internet service provider (Abstract, “The execution of the functions may be facilitated, in some instances, by a service provider that may also specify rules and policies that control the functions. As such, when the user executes one or more of the sponsored functions by way of the computing device, instead of charging the associated cost to the user, the service provider may charge the cost to the sponsor based on the associated rules and policies”), wherein the terms of subscriber offers comprises one set of terms providing that, in exchange for one of a partial subsidy or a full subsidy (¶0036, “In a further example, the service provider 124 may offer a "CompanyABC plan" where all data connectivity to the CompanyABC.com website and all of its related URLs may be paid for by CompanyABC and, thus, may be free to the subscriber 114”), provided to a subscriber by the content provider, for Internet services for the subscriber (Fig. 6B - “ABC Free” - “Access to website ComapnyABC.com is free”; ¶0031, “In another example, instead of paying for the subscriber device 110 when the subscriber 114 signs up to the service(s) of the service provider 114, if the subscriber 114, signs-up for the sponsorship, the subscriber 114 need not pay for the subscriber device 110 or may need to pay for it at a discounted rate”), …
Neal does not disclose:
… the subscriber agrees to be subject to restricted Internet service access to content associated with competitors of the content provider, the restricted Internet access being implemented by the Internet service provider.
Pack teaches:
… the subscriber agrees to be subject to restricted Internet service access (Col, 5, lines 31-39, “As such, if the user enables the free only mode on a mobile computing device, then the mobile computing device can restrict its network activity through a network service provider to which the mobile device is connected to only communicate with content service providers that the network service provider offers for free”) to content associated with competitors of the content provider (Col. 4, lines 42-60, “In such circumstances, users may attempt to limit their data usage through the network service providers, such as by not accessing content from various content providers through their data plan, so as to avoid overages and extra fees. However, to encourage users to continue to access content from their sites using their limited data plans, content providers … may negotiate with the different network services providers for access to the content providers' content to be provided to the users for free …”; Col. 5, lines 16-26, “ … the user can configure the mobile device to operate in a particular mode (e.g., “free mode”) whereby the mobile device is restricted from accessing content providers that are not offered for free by the network service provider”; i.e., content providers encourage users to access their content by providing a free subsidy while dissuading users from accessing other content provider’s content), the restricted Internet access being implemented by the Internet service provider (Col. 9, lines 22-26, “… the computing device 102 obtains one or more whitelists 116 for the network service provider A .. whitelist 116 specifies that the whitelist 116 pertains to the networks service provider A for which the whitelist is relevant”; i.e., a service provider defines a whitelist to provide unrestricted access to content providers included within the whitelist and restricted access to content provides not included within the whitelist).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Neal’s platform for enabling content sponsorships by enhancing Neal’s sponsorships to restrict access to non-subsidized content that isn’t associated with a network service provider, as taught by Park, in order to persuade subscribers to access content that is paid to the network service provider via a content sponsorship.
The motivation is to enable a user to access content that has been subsidized through a sponsorship agreement between a content provider and a network provider of the user in a manner that dissuades the user from accessing content from outside of the agreement. This provides flexibility to the user with the user being able to determine how they’d prefer to access content, while providing incentives to content providers to provide subsidized content to the user free of charge.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491